—In a proceed*416ing pursuant to CPLR 7510 to confirm an arbitration award, the petitioner appeals from an order of the Supreme Court, Suffolk County (Klein, J.), dated August 5, 2002, which granted reargument, and, upon reargument, in effect, vacated an order of the same court, dated November 15, 2001, and a judgment of the same court, entered January 23, 2002, which, inter alia, granted the petition to confirm the award.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the order dated November 15, 2001, confirming the arbitration award, and the judgment entered January 23, 2002, are reinstated.
The respondent failed to establish that the Supreme Court overlooked or misapprehended any relevant facts, or misapplied any controlling principle of law (see Foley v Roche, 68 AD2d 558, 567 [1979]).
Moreover, the respondent failed to establish that either the order confirming the arbitrators’ award or the judgment entered thereon was the product of fraud, misrepresentation, or other misconduct on the part of the petitioner (see CPLR 5015 [a] [3]). Santucci, J.P., Smith, Luciano, Schmidt and Mastro, JJ., concur.